Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	In view of the appeal brief filed on 11/17/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Status of the application
3.	It is to be noted that this office action is based off of the latest set of clams filed on 8/14/2020. 
	Therefore, 

Claims 3, 5, 9, have further been cancelled. 
Claims 1, 2, 4, 6-8, 11-14, 16, 18, 19, 21-24 have been rejected.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1, 4, 7, 11, 13, 14,16, 19, and 21-24 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Capodieci, US-PGPub 2003/0003207 in view of Capodieci, US 2003/0041743. 

6.	Regarding claims 1, 7 and 13,  Capodieci discloses an apparatus for extruding a flowable substrate (at least in 504a, 504b, 504c) comprising: a chamber (24) having a plurality of extrusion orifices (area under forming tool (526)); a plurality of ultrasonic resonant drivers (526) corresponding to the plurality of extrusion orifices and sonically isolated from the chamber (as schematically shown in Fig. 10A); a mother horn (energized by tool or ultrasonic resonant drivers (526)) coupled to the plurality of resonant drivers (para. 0121 lines 1-10), and an infeed (26) for supplying flowable substrate to the chamber (as schematically shown in Fig. 1, 1A), wherein an extrusion path (along conveyor (26 and 28)) of the flowable substrate extends through the chamber (as schematically shown in Fig. 1 and 1A), across at least one of the plurality of ultrasonic resonant drivers (as schematically shown in Fig. 1 and 1A), and out of at least one of the plurality of extrusion orifices (as schematically shown in Fig. 1 and 1A), wherein the chamber remains inert during extrusion (as schematically shown in Fig. 1 and 1A). Capodieci et al. ‘207 also discloses ultrasonic energy plasticize the product and impart a desired shape (at least in [0045]) to meet claims 1, 7.  Therefore, Capodieci et al. ‘207 discloses that the disclosed apparatus has an improved method and apparatus for ultrasonically energizing one or more acoustic tools (such as ultrasonic horn) used to cut and form intricately shaped, surface textured confectionery products from a continuous slab , rope or strip ([0023],[0045], [0046],  fig 1A, 3A #70). 
Capodieci ‘207 also discloses that the disclosed apparatus has an improved method and apparatus for ultrasonically energizing one or more acoustic tools (such as ultrasonic horn) used to cut and form intricately shaped, surface textured confectionery products from a continuous slab, rope or strip ([0023], fig 1A, 3A #70) which reads on “extruding forms a shape-retaining product of claim 1.
Capodieci ‘207 also discloses that the product is cut after extruding to form shape retaining products ([0027]) which can be of any shape (at least in [0018]-[002], [0022], [0023] e.g. slab, strip, rope etc. and slab can be square, rectangle as is commonly known)  and, e.g. strip 98 a is rectangular shape ([0099] and Fig 12 a).
It is understood from the disclosed Figs 1, 1A, 3A of Capodieci et al. ‘207 that the ultrasonic horn is above and spaced apart from the chamber base and the extrusion orifice in the chamber base.
It is also understood that the horn being over the extrusion orifice in the chamber base as disclosed by Capodieci et al. ‘207 (Figs 1,1A, 3A, 10A et al.).  .
Capodieci ‘207 is silent about
(i) Capodieci does not specifically teach the “flowable food substance includes cookie dough etc. and 
(ii) Capodieci fails to teach “wherein a centerline of the ultrasonic horn is at least partially aligned with a centerline of an extrusion orifice of the chamber”. 
(iii) Capodieci also fails to teach the specific shape of claim 11.

Capodieci et al. ‘743 discloses a similar apparatus and method that can include pre-baked product ([0010]) including cookie dough ([0005].  While in the background section, this paragraph teaches the benefit of making cookie from dough using this apparatus and method). 
 Capodieci ‘743 also  discloses that the unprocessed pre-baked food product 120, is introduced into the forming cavity  ([0022]) and then ultrasonic horn 105 is lowered through the collection chamber 115 by mechanical press and  ultrasonically activated ultrasonic horn passes through the collection chamber and compressed pre-baked food product is formed as agglomerated ultrasonically processed pre-baked food product 130 ([0023]) to agglomerated form ([0051]) and agglomerating baked food rework in a cost effective manner (at least in [0052]) which meets claims 1, 13.    
Capodieci et al. ‘743 discloses that the forming chamber 210 is of the system 200 is preferably attached to the mounting hardware and is positioned so that the upper surface of the forming chamber 210 is aligned with the ultrasonic horn 220 ([0031] and Fig 2A).   Capodieci et al. ‘743 also discloses that the ultrasonic horn 105 of the system 100 is positioned directly above the food product collection chamber and attached in a mechanical press and lower tip of the ultrasonic horn 105 is preferably a cylindrical shaped with a protruding hemispherical tip 106 extending from the center as illustrated in step 100A and 106 protrudes from the center of the ring ([0018] and Fig 1A-D). Therefore, if we combine the teachings with the centerline as presented in Fig 1 D (e.g.  meet the claim limitations of “wherein a centerline of the ultrasonic horn is at least partially aligned with a centerline of the extrusion orifice of the chamber base” as claimed in claim 1. It is to be noted that the phrase “at least partially aligned” can be interpreted as it can be fully aligned also.
Capodieci et al. ‘743 also discloses that the ultrasonically processed prebaked food product agglomerates into a hardened hollow shell, of desired structure, ([0024]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Capodieci et al. ‘207 by including the teaching of Capodieci ‘743 to perform the method using the disclosed apparatus for cookie dough in order to make finally baked cookie product which is cost effective system (at least in [0051], [0052] of Capodieci et al. ‘743). 

7.	Regarding claim 4, Capodieci et al.  ‘207 discloses frequencies of 20 khz or 40 khz for molding and shaping ([0080], [0148]). It would have been obvious to use similar frequencies for treating the flowable food in the chamber in order to enhance the flow properties and mold and shape the extruded product for further processing.

8.	Regarding claim 11, Capodieci ‘207 also discloses that the product is cut after extruding to form shape retaining products ([0027]) which can be of any shape (at least in [0018]-[002], [0022], [0023] e.g. slab, strip, rope etc. and slab can be square, 
	Capodieci ‘743 discloses any desired shape of the cookie can be made (Abstract and [0049]). 
Therefore, one of ordinary skill in the art can combine the teachings of Capodieci ‘207and Capodieci ‘743 to make any desired shape from confectionary dough including cookie dough as claimed in claim 11. 

9.	Regarding claim 14, Capodieci et al. ‘207 discloses that the product is cut after extruding to form shape retaining products ([0027]).

10.	Regarding claim 16, Capodieci et al. ‘207 discloses the claim limitations of claim 16 as discussed for claim 1 and additionally, the product includes flavoring agent ([0160]).
17.	Regarding claim 19, Capodieci et al. ‘207 teaches the invention of claim 16. Capodieci et al. ‘207 teaches fruit based material, confectionery material, enrobed in chocolate or another coating etc.  (abstract, claims 3 and 19). It is to be noted that fruit based material includes fruit pomace also.
11.	Regarding claim 21, it is understood from the disclosed Figs 1, 1A, 3A of Capodieci et al. ‘207 that the ultrasonic horn is above and spaced apart from the chamber base and the extrusion orifice in the chamber base.



13.	Regarding claim 23, it is understood from the disclosed Figs 1, 1A, 3A of Capodieci et al. ‘207 that the method comprising the step of using apparatus extruding the flowable substrate through an extrusion channel, wherein the extrusion channel is between the ultrasonic horn and the extrusion orifice, and the extrusion channel is tapered between the chamber space and the extrusion orifice.

14.	Regarding claim 24, it is understood from the disclosed Figs 1, 1A, 3A of Capodieci et al. ‘207 that the chamber base comprises a contoured chamber surface extending about the extrusion channel between the ultrasonic horn and the extrusion channel. 

15.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Capodieci (US 2003/0003207) in view of Capodieci, US 2003/0041743 as applied to claim 1 and further in view of Geng et al. USPN 6180151.

16.	Regarding claim 2, Capodieci et al. ‘207 teaches the invention of claim 1. Capodieci et al. ‘207 teaches fruit based material, confectionery material, enrobed in chocolate or another coating etc.  (abstract, claims 3 and 19). 
Capodieci et al. ‘207 is silent specifically about co-extrusion. 

Geng teaches that it is known in the art to coextrude substrates including dough in order to produce a layered extrudate.
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to modify the extrusion apparatus which may enrobe the product of Capodieci et al. ‘207 ([0017], [0027], Abstract) by employing the teachings of Geng to modify coextrusion apparatus  in order to  produce a layered (i.e. coated)  extrudate  final product.
(Additionally), it would have been obvious to substitute the dough for grains of Capodieci et al. ‘207 since this would have been a simple substitution of one known equivalent for another which would have yielded predictable results).

17.	Claims 6 and 8 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Capodieci et al.  US-PGPub 2003/0003207 in view of Capodieci, US 2003/0041743 as applied to claim 1 and further in view of Rosenberg, US-Patent 3,846,565.

18.	Regarding claims 6 and 8, the composite invention teaches ultrasonically processing food. Capodieci et al. also teach ultrasonically heating the surfaces para 160.

One of ordinary skill in the art at the time the invention was made would have been motivated to modify the apparatus of Capodieci by employing the teachings of Rosenberg to further use the ultrasound to cook in order to speed up the cooking process to make cooked product and which would inherently kill at least some enzymes also.


19. 	Claim  11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Capodieci (US 2003/0003207) in view of Capodieci, US 2003/0041743 as applied to claim 1 and further in view of Skene (USPN 6,783,784).

20. 	Regarding claim 11, claim 11 was rejected above as mentioned in the paragraph #8 in this office action above. However, additionally, this rejection is made to address specific desired shape can be made as claimed in claim 11.
	(Additionally), Capodieci discloses the ultrasonic horn has substantially rounded surfaces along surface (72) (as schematically shown in Fig. 3A). 
Capodieci also discloses a face of the ultrasonic horn (72) is substantially congruent with the extrusion orifice (as schematically shown in Fig. 1A). Capodieci discloses that the disclosed apparatus has an improved method and apparatus for ultrasonically energizing one or more acoustic tools (such as ultrasonic horn) used to cut and form intricately shaped, surface textured confectionery products from a 
 Capodieci does not disclose that the chamber has a substantially rounded surface. 
Skene discloses a cylindrically shaped chamber (26) which has a rounded surface.
 Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to modify the apparatus of Capodieci by employing the teachings of Skene in order to allow the main frame chamber to be cylindrically shaped in order to create a space saving design which would provide a shape-retaining product including round shape also. 

21.	Claims 12 and 18 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Capodieci, US-PGPub 2003/0003207 in view of Capodieci, US 2003/0041743  as applied to claims 1 and 16  and further in view of Bates, US-PGPub 2006/0110503 and as evidenced by NPL fruit pectin. 

22.	Regarding claims 12 and 18, Capodieci, et al. discloses ultrasonically processing and further Capodieci teaches extrusion.  Therefore, the disclosed ultrasonic treatment meets claimed ultrasonic treatment which would provide the inherent property of ultrasonic energy as claimed in claims 5, 7, 12 and 18. It is known that pectin is present in fruit as evidenced by NPL fruit pectin (page 1) and when fruit based material is used (Abstract Capodieci et al.) it would have been gelled by ultrasonic treatment property to 
However, (additionally), Capodieci et al. fails to teach the step of gelling pectin and the step of ultrasonically agglomerating particles. Bates teaches this concept is known for the purpose of improving viscosity ([0017], agglomeration). It would have been obvious to further gel the in order to improve viscosity and texture (and thus obvious to ultrasonically agglomerate for purposes of improving viscosity). 



Pertinent prior art
23.	Capodieci et al. (US 2010/0040745) discloses that ultrasonic horn 40 may be heated to assist in creating a product having a cooked appearance ([0029]). 

Response to arguments
24.	Applicants arguments presented in the appeal brief filed on 11/17/2020 have been considered. However, examiner is not using Beats and Jameson et al. in this office action. Therefore, the arguments are considered moot. 
As because, examiner used different combinations of prior arts to address the claims filed on 8/14/2020, therefore, examiner considers there is no further arguments to be addressed.
The rejection is made as non-final. 

Conclusion
25. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792